Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
Claims 34-63 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Grandinetti on 10/14/2021.
The application has been amended as follows: 

Claims
43. (Currently Amended)	The pig launcher of claim 34, wherein successive turns of the intercommunicating loops are in mutually-opposed directions.  

47. (Currently Amended) The pig launcher of claim 34, wherein at least one turn of the intercommunicating loops is curved along its length continuously with a substantially constant radius of curvature. 

48. (Currently Amended) The pig launcher of claim 34, wherein at least one turn of the intercommunicating loops is curved along its length with a variable radius of curvature. 

49. (Currently Amended) The pig launcher of claim 34, wherein at least one turn of the intercommunicating loops has a discontinuous curvature. 

57. (Currently Amended) The subsea-connectable module of claim 55, wherein the magazine has a substantially polygonal or part-polygonal shape in plan view and at least one side ofthe polygonal or part-polygonal shape lies substantially parallel to a face of the cuboidal frame. 

61. (Currently Amended) A method of launching pipeline pigs subsea the method comprising:
providing the pig launcher of claim 34;
providing a series of pigs stored in longitudinal succession along a path that is curved in plan view around an upright axis; and
advancing at least one of the series of pigs along the path with angular movement at least 720° around the upright axis. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and arguments directed towards the 112(b) rejections issued in the previous office action are deemed sufficient to overcome the rejections. The correlation between the loops and turns has been properly established by the amendments, i.e. the previous rejection against claim 34 is withdrawn. The amendment made to independent claim 54 clearly defines the invention as a connectable module including the apparatus of claim 34. The recitation of “plan view” is being broadly interpreted as a perspective of the magazine which has a substantially polygonal or part-polygonal shape. The 112(b) rejections have been withdrawn. 
The claim invention as recited in independent claim 34 is neither taught nor suggested by the prior art as a whole, either alone or in combination. 
Claim 34 is directed towards a subsea pig launcher, comprising a tubular magazine for holding a plurality of pipeline pigs in longitudinal succession ready for launching successively into a subsea pipeline, wherein the magazine in shaped to define a succession of full, intercommunicating loops that extend around an upright axis, the loops being stacked or layered along the upright axis. 
The prior art rejection of 6/25/2021 has been overcome by the amendments submitted in the response filed 9/27/2021. Disher (US 20020172599) teaches of an apparatus for vertically holding a plurality of pigs in a supply magazine, however this magazine does not define a succession of full, intercommunicating loops stacked or layered along the upright axis. Diaz (US 20050174083) teaches of a helical pathway for ejecting balls while revolving (see Figure 6 and [0034-0035]), however the magazine is not in the form of a succession of full, intercommunicating loops that extend around an upright axis. The magazine of Diaz is in a straight configuration with an internal helical element for dispensing balls; the claimed invention is not taught by the combination of Disher in view of Diaz because of the amended claims. 
Archer (US 8752229) teaches a subsea pig pipeline launching apparatus comprising a magazine with a single loop (Figure 3A-3C) extending around a central axis. Archer teaches this shape is in a helical configuration, and intimates other embodiments with alternative forms. Adams (US 20070258868) teaches a system which comprises a subsea pig launcher (element 7), as well as a helical circulation loop (2) with multiple layers (see Figure 1); however this circulation loop is the article of work being cleaned and not the claimed subsea pig launcher. 
Other prior art references from analogous fields of endeavor of pig launching devices similarly incorporate a stacked loop configuration of the workpiece being cleaned, the benefits of which include reducing wear on pigs when in use. Adams (US 20150315301) teaches the stacked tubular loops in Figure 1, element 2. However, the stacked loops are not within the system which launches the pigs, i.e. the claimed subsea pig launching apparatus. Craggs (GB2446603) similarly teaches of a tube (6) which is cleaned by a pig (38), the tube comprising a helical form (see Figure 1 and page 5, lines 14-16). The prior art neither teaches nor suggests incorporating the shape of the workpiece into the magazine shape of a launching apparatus. 
Wajnikonis (US 8550171) teaches of a flexible spool system for a catenary riser comprising a multiplicity of configurations, including stacked loops; see Figures 2A-B, 3A-3B, 7A-7B, and Col. 4, lines 41-67. However, although Wajnikonis teaches that 5D bends are standard bends for pigable risers and pipelines, the bends are not incorporated within a launching apparatus. This flexible spool system reduces torsional stress and increases rotational flexibility in floating systems balancing forces between mooring, currents, winds, and waves (Col. 1, lines 42-50 and Col. 5, lines 20-27). The functional requirements of a subsea pig launching apparatus cannot be met by the disclosure of Wanikonis. 
The combination of claim elements as currently recited are considered patentable over the prior art. Independent claims 54 and 61 require the subject matter of allowable independent claim 34, wherein the body of both claims recite “the pig launcher of claim 34”. The application is now in condition for allowance due to the amendments submitted on 9/27/2021 and the above Examiner’s Amendment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723